--------------------------------------------------------------------------------

Exhibit 10.15

[logo.jpg]


August 30, 2019

WITHOUT PREJUDICE
PRIVATE & CONFIDENTIAL


Robert McKeracher
[Address Omitted]


Dear Rob:

Further to our discussions, this letter will confirm our agreement that your
employment with SunOpta Inc. (“SunOpta” or the “Company”) will cease on December
31, 2019 (the “Departure Date”). This agreement, including the attached
schedules, (“Agreement”) will serve to memorialize the entirety of the terms of
our agreement.

Transition Period

Between September 3, 2019 and the Departure Date (the “Transition Period”), your
continued support and cooperation is important to ensure an orderly and
efficient transition of the Chief Financial Officer position (CFO). Effective
September 3, 2019, your title and role will change to “Advisor”, reporting to
myself and you will perform the agreed upon duties of this position in the same
professional manner that you always have through the Transition Period and not
leave our employment, for any reason, prior to the conclusion of the Transition
Period. Such duties of this role will include, but are not limited to: (a)
participating in on-site communication activities with Company employees and the
new CFO in order to facilitate a seamless transition; (b) introducing the new
CFO to key lenders, debtholders, investors and analysts through in-person
meetings as requested by the Company; (c) assisting in the completion and review
of the third quarter financials; and (d) assisting with any other duties as
requested by the Company.

In return, the Company will maintain your salary and benefits, less applicable
deductions and withholdings, until the Departure Date subject, of course, to
your continuing to be actively employed through the entirety of the Transition
Period. Should you leave the Company’s employment prior to the end of the
Transition Period, then paragraph 5 of this Agreement will apply.

Upon the earlier of your actual last day of active employment with the Company
or the Departure Date, any employment you have with any parent, subsidiary,
affiliate, predecessor or successor of SunOpta will be terminated. Other than as
expressly set out herein, this Agreement will also terminate any obligations
owed to you by the Company pursuant to any agreement, specifically including the
Employment Agreement between you and SunOpta effective as of October 10, 2011
and the Letter Agreement dated March 28, 2018 (the "Employment Agreement").

--------------------------------------------------------------------------------

Departure Date

1.             Accrued Base Salary, Vacation, 2019 Bonus and Retention Bonus.

  (a)

Accrued Base Salary and Vacation. You will receive all base salary earned by you
through the Departure Date and payment for any accrued and unused vacation owed
to you, which shall be calculated after the Departure Date and paid out on the
following payroll date.

        (b)

2019 Bonus. Regarding your 2019 Bonus, any resulting payout will be based on the
Company’s year-end financial results as stated in the 2019 Short Term Incentive
Plan. Such bonus payment, if any, will be paid out to you (i.e. the vesting of
the applicable PSUs) in accordance with the normally scheduled payout date for
all eligible Company employees under the plan and does not require you to be
employed by the Company on the payout date.

        (c)

Retention Bonus. The 19,207 Restricted Stock Units issued to you on April 5,
2018 (“2018 RSUs”) will immediately vest after your Departure Date, as further
described in this paragraph. Within 2 business days of the Departure Date, a
true-up will be completed such that the Company will calculate any difference in
the market value of the 2018 RSUs as of the grant date and the market value of
the 2018 RSUs as of the Departure Date; if the market value of the 2018 RSUs as
of the grant date is greater than the market value as of the Departure Date,
then the difference will be satisfied, at the Company’s option, through either
the issuance to you of additional RSUs or a cash payment (less applicable
deductions and withholdings) within two weeks of the Departure Date.
Additionally, the 50% cash portion of your retention bonus in the amount of
$140,100 (CAD) (less applicable deductions and withholdings) will be paid to you
on the first regular payroll date following the Departure Date.

To the extent not otherwise specifically continued pursuant to this Agreement,
all payments, benefits, perquisites or other entitlements of any type will end
on the Departure Date.

2.             Severance and Other Payments

In accordance with the requirements of the Employment Agreement and commencing
after the Departure Date, SunOpta will provide you with the payments and
entitlements described in Schedule "A", all subject to the terms and conditions
set out in this Agreement, including delivery by you of a Release in the form
attached as Schedule "B" hereto, and confirmation of your acceptance of these
terms and conditions evidenced by you signing the Acceptance at the end of this
Agreement.

3.             No Other Payments

The payments, benefits and other entitlements set out in this Agreement shall
constitute your complete entitlement and SunOpta's complete obligations to you
whatsoever, including with respect to the cessation of your employment, whether
at common law, statute or contract. For greater certainty, you confirm that,
other than the payments and entitlements set out in paragraphs 1 and 2 above and
Schedule "A" hereto, you have no further payment, benefits, perquisites,
allowances or entitlements earned or owing to you from SunOpta pursuant to any
employment or any other agreement whatsoever (specifically including the
Employment Agreement), all of which shall cease on the Departure Date without
further obligation to you from SunOpta, excluding any compensation arrangement
for advisory services that may be agreed upon between you and the Company after
the date of this Agreement. All amounts paid or benefits provided to you
pursuant to this Agreement shall be deemed to include all amounts owing pursuant
to the Employment Standards Act, 2000 ("ESA") and you specifically agree that
such payments and benefits (including payment on a payroll basis) represent a
greater right or benefit than that required under the ESA.

--------------------------------------------------------------------------------

4.             Your Continuing Obligations

  (a)

Employment Agreement: Notwithstanding the cessation of your employment and in
consideration of the payments and benefits set out in this Agreement, you
represent and warrant that you have abided by and you confirm that you will
continue to abide by all of the obligations set out in the Employment Agreement.

        (b)

Return of Property: Upon your Departure Date, you are required to return
immediately to SunOpta all of the property of SunOpta in your possession or in
the possession of your family or agents including, without limitation, wireless
devices and accessories, computer and office equipment, keys, passes, credit
cards, customer lists, sales materials, manuals, computer information, software
and codes, files and all documentation (and all copies thereof) dealing with the
finances, operations and activities of SunOpta, its clients, employees,
partners, investors or suppliers.

        (c)

Non-Disclosure: You will maintain the severance arrangements set out in this
Agreement in the strictest confidence and you will not disclose them except to
your immediate family, or to your legal or professional advisors (but provided
any such person agrees not to disclose such information to any other persons) or
to the extent that such disclosure may be required by law.

        (d)

Confidentiality: You agree you will not use or disclose, without the prior
written consent of SunOpta, any trade secrets, confidential or proprietary
information of or concerning SunOpta, its affiliates, subsidiaries, directors,
officers, employees, customers or suppliers.

        (e)

Non-Solicitation: You understand and acknowledge that the Company has expended
and continues to expend significant time and expense in recruiting and training
its employees. You agree not to directly or indirectly solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
SunOpta Finance Employee (as hereafter defined) for a period of twelve (12)
months from your Departure Date. The foregoing solicitation and recruitment
prohibitions shall not apply to generalized solicitations or other non-targeted
recruiting efforts. As used herein, “SunOpta Finance Employee” means any person
employed by SunOpta that has principal responsibilities in the finance,
financial reporting, accounting, treasury and/or tax functions at the
Mississauga office.

        (f)

Release: You will execute and return the Release attached as Schedule "B"
hereto, the terms of which are incorporated herein and the delivery of which is
a condition of any payment to you by SunOpta.

        (g)

Co-operation: During the 18-month period following the Departure Date, at
SunOpta's request, you agree to cooperate reasonably with SunOpta and its legal
advisors in connection with any existing or potential claims, investigations,
administrative proceedings, lawsuits and other legal and business matters which
arose during your employment or involving SunOpta with respect to which you have
knowledge of the underlying facts. The Company will reimburse you for reasonable
out of pocket expenses in connection with the cooperation described in this
paragraph.


--------------------------------------------------------------------------------


  (h)

Non-Disparagement: You agree not to take any action or make any statement that
criticizes, ridicules, disparages or is derogatory to SunOpta, its affiliates or
their employees, services, directors, officers, shareholders, or its financial
status, or that damages SunOpta in any of its business relationships, or
encourages the making of such statements or the taking of such actions by
someone else. SunOpta agrees not to take any action or make any statement that
criticizes, ridicules, disparages or is derogatory to you or that damages you
with respect to your business relationships (including your relationship with
prospective employers), or encourages the making of such statements or the
taking of such actions by someone else.

5.             Early Departure

Notwithstanding the above and any other provision of this Agreement, in the
event you end your employment with the Company, for any reason, prior to the
Departure Date, and such early departure is not mutually agreed upon between you
and the Company, then subject to the requirements in paragraph 2, the Severance
Payment (as defined in Schedule A) will be payable to you after your actual last
day of active employment with the Company. You will, of course, by your early
departure be foregoing any salary or other payments or entitlements between your
actual last day of active employment and the Departure Date.

6.             Death

If you die at any time prior to the Departure Date, the Company shall, upon
receipt of written notification of such event, pay the Severance Payment in a
lump sum to your estate, to the extent permitted by law and upon receipt of such
documents and other information as might reasonably be requested by the Company
to permit it to consider the matter and effect such payment. Your estate will
also be entitled to any Accrued Base Salary or vacation earned as of your last
date of active employment as well as the 2019 Bonus, if applicable, and the
Retention Bonus.

7.             General

  (a)

Entire Agreement: This Agreement constitutes the entire agreement between you
and SunOpta with reference to any of the matters herein provided or with
reference to your engagement, any employment or office with SunOpta or the
cessation thereof. All promises, representations, collateral agreements, offers
and understandings not expressly incorporated in this Agreement are hereby
superseded and have no further effect. For certainty, this Agreement replaces
and supersedes any obligation owed to you by SunOpta pursuant to the Employment
Agreement.

        (b)

Full Understanding: By signing this Agreement, you confirm that: (i) you have
had an adequate opportunity to read and consider the terms set out herein,
including the Release, and that you fully understand them and their
consequences; (ii) you have been advised to consult with legal counsel of your
choosing and that you have obtained such legal or other advice as you have
considered advisable; and (iii) you are signing voluntarily, without coercion,
and without reliance on any representation, express or implied, by SunOpta, or
by any director, officer, shareholder, employee or other representative of
SunOpta; and (iv) this Agreement and any payment referred to herein is not an
admission of liability on SunOpta's part.


--------------------------------------------------------------------------------


  (c)

Taxes: All payments referred to in this Agreement will be less applicable
withholdings and deductions (if any) and you shall be responsible for all tax
liability resulting from your receipt of the payment and benefits referred to in
this Agreement, except to the extent that SunOpta has withheld funds for
remittance to statutory authorities.

        (d)

Severability: You hereby agree that each provision and the subparts of each
provision of this Agreement shall be treated as separate and independent
clauses, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other provisions of this Agreement (which shall
continue to be enforceable).

        (e)

Governing Law: This Agreement and any claims arising out of this Agreement shall
be governed by and construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein, shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
province, without giving effect to the principles of conflicts of laws of such
province.

***

Your acceptance of the terms and conditions of this Agreement may be signified
by signing and returning a duplicate of this Agreement, where indicated,
together with the Release attached as Schedule "B" hereto.

Thank you again for your valued contributions to SunOpta. We wish you well in
your future endeavors.

Sincerely,

SUNOPTA INC.

 

/s/ Joe Ennen
Joseph Ennen
Chief Executive Officer


 

ACCEPTANCE:

I hereby acknowledge receipt of this Agreement, and hereby accept and agree to
be bound by the terms and conditions set out in this Agreement together with the
enclosed Release.

 

/s/ Robert McKeracher   November 5, 2019 Robert McKeracher   Date


--------------------------------------------------------------------------------

Schedule "A"

Severance and Other Entitlements

Note: All amounts are in Canadian Dollars and are subject to applicable
withholdings and deductions.

  Employment Agreement Entitlement Severance Payment: You are entitled to
receive a severance payment of $792,056.27 in accordance with the terms of your
Employment Agreement (the "Severance Payment"). The Severance Payment will be
payable to you in a lump sum on the next payroll following the Departure Date.
   The Severance Payment is determined by application of the following formula:
1.5 times the sum of: (i) your current base salary ($467,000); (ii) your average
STI for the prorated year to date and the prior year (38,527.50); (iii) and the
annual cost incurred by SunOpta for your auto allowance, life insurance and
accidental death and dismemberment coverage ($22,510.01). Equity: Any unvested
long-term incentive awards granted to you shall continue to vest through May 24,
2020, subject to and in accordance with the terms of the applicable award
agreements. Any equity awards that do not meet the performance requirements will
be forfeited and cancelled and you will not be entitled to any payment in lieu
of such forfeited and cancelled awards. Your vested options can be exercised
until the earlier of (i) the expiry date of the option or (ii) June 24, 2020. A
summary of your equity awards is provided below.   RSUs: Your outstanding RSUs
are as follows:          •        3,500 RSUs scheduled to vest on March 5, 2020
         •        5,545 RSUs scheduled to vest on May 24, 2020   PSUs: Your
outstanding PSUs are as follows:          •        83,172 PSUs scheduled to vest
on May 24, 2020   Options: Your outstanding options are as follows:         
•        70,000 vested options exercisable at $5.73 per share          •       
60,000 vested options exercisable at $7.36 per share          •        18,861
vested options exercisable at $11.30 per share          •        45,658 vested
options exercisable at $3.27 per share          •        17,696 vested options
exercisable at $10.08 per share           •        4,424 unvested options
scheduled to vest on May 24, 2020 exercisable at $10.08 per share          
•        37,131 unvested options scheduled to vest on May 24, 2020 exercisable
at $9.50 per share Benefits: Your employment benefits will be continued for a
period of eight weeks in accordance with the requirements of the ESA. You will
be entitled to continuation of your medical, prescription and dental care
benefits for an 18-month period commencing from the Departure Date and ending on
June 30, 2021. Your life insurance benefits will terminate eight weeks following
the Departure Date due to limitations imposed by the insurance provider. You may
convert your group life insurance benefits to individual coverage without
evidence of insurability within 31 days of the cessation of your group life
insurance benefits. Expense Reimbursement: You will be reimbursed for any
incurred but unreimbursed business and travel expenses.


--------------------------------------------------------------------------------

SCHEDULE "B"
Release


FROM:

Robert McKeracher

    TO:

SunOpta Inc., its affiliates, subsidiaries, parents and related organizations
and their respective partners, directors, officers, shareholders, employees and
agents (collectively "SunOpta")


1.

In consideration of the terms of the letter from SunOpta Inc. to me, Robert
McKeracher, dated August 30, 2019 (the "Agreement"), which terms are deemed to
be and are accepted by me in full and final satisfaction of the Employment
Agreement between SunOpta and me, Robert McKeracher, dated October 10, 2011
(including the Letter Agreement dated March 28, 2018) (the receipt and
sufficiency of which consideration are hereby acknowledged) and except for
SunOpta's obligations referred to in the Agreement or a claim by me for
indemnification of a third party claim for actions taken as a former officer of
the Company in accordance with the Indemnity Agreement between myself and
SunOpta Inc. dated July 17, 2008, I hereby remise, release and forever discharge
SunOpta of and from all manner of actions, causes of action, suits, debts, dues,
accounts, bonds, contracts, liens, claims and demands whatsoever which I now
have, ever had or hereafter can, shall or may have for or by reason of any
cause, matter or thing whatsoever existing to the present time, and particularly
and without limiting the generality of the foregoing, of and from all claims and
demands of every nature and kind in any way related to or arising from my
employment or other engagement with SunOpta, or from any employment agreement
between me and SunOpta (express or implied and specifically including the
Employment Agreement), or the termination of such employment, engagement or
employment agreement, and specifically including all damages, salary,
remuneration, commission, vacation pay, overtime pay, termination pay, severance
pay, notice of termination, profit-sharing, employee stock options or other
equity arrangements, bonus, proceeds of any insurance or disability plans, or
any other fringe benefit or perquisite of any kind whatsoever, excluding any
compensation arrangement for advisory services that may be agreed upon between
myself and the Company after the date of this Release. The payments contemplated
by the Agreement are deemed to satisfy all requirements or money owing under all
applicable laws including without limitation, Part XV of the Employment
Standards Act, 2000 (Ontario).

    2.

I acknowledge that the payments referred to in paragraph 1 above will be made
for the purposes of fully and finally resolving all possible claims that I might
have against SunOpta in respect of my employment with SunOpta and, therefore, in
this respect, I covenant and agree not to file any complaint under the
Employment Standards Act, 2000 (Ontario), under the Human Rights Code (Ontario),
under the Workplace Safety and Insurance Act (Ontario) re-employment provisions,
under the Occupational Health & Safety Act (Ontario), under the Pay Equity Act
(Ontario), under the Labour Relations Act (Ontario), or pursuant to any other
applicable law or legislation governing or related to my employment with
SunOpta. For greater certainty, I agree that I am aware of my rights under the
Human Right Code (Ontario) and I represent, warrant, and hereby confirm that I
am not asserting such rights, alleging that any such rights have been breached,
or advancing a human rights claim or complaint. In the event that I hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding or to make any complaint against SunOpta in this respect, this
Release may be raised as an estoppel and complete bar to any such action, claim
or proceeding. I confirm that I have no right to re-instatement, recall or
re-employment with SunOpta and I waive and release all rights I had or may have
had in this regard.


--------------------------------------------------------------------------------


3.

I further agree not to make or cause to be initiated any claims (expressly
including any cross- claim, counterclaim, third party action or application)
against any other person or corporation who might claim contribution or
indemnity against the persons or corporations discharged by this Release, but
solely with respect to matters covered by this Release.

    4.

I agree that the terms and contents of this Release and the payments
contemplated in paragraph 1 above shall all remain confidential and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by SunOpta. I confirm that it shall not be a violation of this paragraph
to make disclosure to my immediate family or to my legal or professional
advisors.

    5.

This Release shall be binding upon me and my heirs, executors and administrators
and shall ensure to your benefit and to the benefit of your respective heirs,
executors, administrators, successors and assigns.

    6.

I acknowledge having had an opportunity to review this Release and to obtain
independent legal advice and that the only consideration for this Release is as
referred to above. I confirm that no other promises or representations of any
kind have been made to me to cause me to sign this Release.

    7.

I acknowledge that this Release or the payment of any monies to me by SunOpta,
shall not constitute an admission of liability on the part of SunOpta, which
liability is denied.

    8.

I alone shall be responsible for all tax liability resulting from my receipt of
the payments referred to in paragraph 1 as contemplated by the Employment
Agreement except to the extent that SunOpta has withheld funds for remittance to
statutory authorities. I agree to indemnify and save SunOpta harmless from any
and all amounts payable or incurred by SunOpta (or any of you) if it is
subsequently determined that any greater amount should have been withheld in
respect of income tax, employment insurance, Canada Pension Plan, or any other
statutory withholding.

SIGNED this 5th day of November, 2019.

/s/ G. K. McBride [bracket.jpg]  

/s/ Robert McKeracher

Witness

 

 Robert McKeracher

 

 

--------------------------------------------------------------------------------